Cordy, J.
(concurring in part and dissenting in part). I join Justice Spina’s dissent on the question whether our rules of criminal procedure permit a judge to act on a motion to dismiss a delinquency complaint before arraignment, where a clerk-magistrate has issued the complaint based on the clerk-magistrate’s assessment that probable cause has been shown.
I concur with the court in its conclusion that the judge did not err in dismissing the complaint, after arraignment, on the ground that the application fell short of probable cause.